Exhibit 99.2 National Security Solutions Index to Combined Financial Statements Page Independent Auditor's Report 2 Financial Statements Combined Balance Sheets 3 Combined Statements of Operations and Comprehensive Income 4 Combined Statements of Changes in Equity 5 Combined Statements of Cash Flows 6 Notes to Combined Financial Statements 7 Independent Auditor's Report To Management and the Board of Directors of L-3 Communications Holdings, Inc. We have audited the accompanying combined financial statements of National Security Solutions, a business of L-3 Communications Holdings, Inc. (as described in Note 1), which comprise the combined balance sheets as of December 31, 2014 and 2013, and the related combined statements of operations and comprehensive income, of changes in equity and of cash flows for each of the three years in the period ended December 31, 2014. Management's Responsibility for the Combined Financial Statements Management is responsible for the preparation and fair presentation of the combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on the combined financial statements based on our audit.We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements.The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error.In making those risk assessments, we consider internal control relevant to the Company's preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements.We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of National Security Solutions, a business of L-3 Communications Holdings, Inc., as of December 31, 2014 and 2013, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2014 in accordance with accounting principles generally accepted in the United States of America. Emphasis of Matter As discussed in Notes 2 and 9 to the combined financial statements, the Company has entered into significant transactions with L-3 Communications Holdings, Inc., a related party. Our opinion is not modified with respect to this matter. /s/ PricewaterhouseCoopers LLP October 2, 2015 2 National Security Solutions Combined Balance Sheet (In Thousands, Except Share and Per Share Amounts) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Other current assets Total current assets Property, plant and equipment, net Goodwill Identifiable intangible assets Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable, trade $ $ Accrued employment costs Accrued expenses Deferred income taxes Advance payments and billings in excess of costs incurred Other current liabilities Total current liabilities Deferred income taxes Income taxes payable Other liabilities Total liabilities Commitments and contingencies (see Note 11) Equity: Parent company investment Accumulated other comprehensive loss — ) Total equity Total liabilities and equity $ $ See notes to combined financial statements. 3 National Security Solutions Combined Statements of Operations and Comprehensive Income (In Thousands) Year Ended December 31, Revenues $ $ $ Costs and expenses: Cost of revenues ) ) ) Selling, general and administrative expenses ) ) ) Goodwill impairment ) — — Total costs and expenses ) ) ) Operating (loss) income ) Other income (expense), net 18 (6 ) ) (Loss) income before income taxes ) Provision for income taxes ) ) ) Net (loss) income $ ) $ $ Other comprehensive (loss) income: Unrealized gains (losses) on hedging instruments (1) 40 ) ) Comprehensive (loss) income $ ) $ $ Amounts are net of income tax expense of $26 for the year ended December 31, 2014, and income tax (benefit) of ($96) and ($425) for the years ended December 31, 2013 and 2012, respectively. See notes to combined financial statements. 4 National Security Solutions Combined Statements of Changes in Equity (In Thousands) Parent Company Investment Accumulated Other Comprehensive Income (Loss) Total Equity Balance at December 31, 2011 $ $ $ Net income — Unrealized loss on hedging instruments — ) ) Net transfers to parent ) — ) Balance at December 31, 2012 $ $ $ Net income — Unrealized loss on hedging instruments — ) ) Net transfers to parent ) — ) Balance at December 31, 2013 $ $ ) $ Net loss ) — ) Unrealized gain on hedging instruments — 40 40 Net transfers to parent — Balance at December 31, 2014 $ $ — $ See notes to combined financial statements. 5 National Security Solutions Combined Statements of Cash Flows (In Thousands) Year Ended December 31, OPERATING ACTIVITIES Net (loss) income $ ) $ $ Depreciation of property, plant and equipment Amortization of intangible assets Impairment of goodwill — — Deferred income tax (benefit) provision ) ) Other non-cash items ) Changesinoperating assetsandliabilities, excluding amounts from acquisitions: Receivables Other assets Accounts payable, trade ) ) ) Accrued employment costs ) ) ) Accrued expenses ) ) ) Advance payments and billings in excess of costs incurred ) ) Other liabilities ) ) Net cash from operating activities INVESTING ACTIVITIES Business acquisitions, net of cash acquired ) — — Proceeds from the sale of a product line — Capital expenditures ) ) ) Dispositions of property, plant and equipment — — 54 Net cash used in investing activities ) ) ) FINANCING ACTIVITIES Net transfers from (to) parent ) ) Net cash from (used in) financing activities ) ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ $ Year Ended December 31, Supplemental Cash Flow Disclosure Cash paid for taxes (see Note 2) $ — $ — $ — Non-cash Transaction Acquisition of leasehold improvements and assumption of related liabilities $ $ — $ — See notes to combined financial statements. 6 National Security Solutions Notes to Combined Financial Statements (In Thousands) 1. Description of Business National Security Solutions Divestiture. On July 30, 2015, L-3 Communications Holdings, Inc. (“L-3 Holdings” or “L-3”) initiated a process to evaluate strategic alternatives for its National Security Solutions (“NSS’ or the “Company”) business. These strategic alternatives could include, among other possibilities, a potential sale, spin-off or other divestiture transactions for the business. The NSS business to be divested includes the National Security Solutions and Data Tactics legal subsidiaries of L-3. Any divestiture transaction will be conditioned on, among other things, final approval of the transaction by L-3’s Board of Directors.
